Citation Nr: 0336461	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  96-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2002, at which time the Board entered 
a decision denying entitlement to service connection for a 
back disorder.  An appeal followed to the United States Court 
of Appeals for Veterans Claims (Court) and the parties to the 
appeal thereafter jointly moved the Court to remand the 
matter to the Board to facilitate further development actions 
and its readjudication.  The Court by its order of March 2003 
granted the parties' motion and the case has since been 
returned to the Board for further review.  


REMAND

Received by the Board in December 2003 were additional 
evidence and argument submitted on behalf of the veteran by 
his attorney of record.  The evidence in question, which is 
non-duplicative of any other evidence previously on file, was 
not accompanied by a waiver of initial consideration by the 
RO.  As such, remand to the RO is required to afford the RO 
the initial opportunity to consider that evidence.   

Under the terms of the motion granted by the Court, remand to 
the RO is likewise necessary for additional evidentiary and 
procedural development.  Included among the necessary actions 
are furnishing notice to the veteran of the specific 
information and evidence necessary to substantiate his claim, 
as well as notice of what specific evidence VA will be 
responsible for obtaining and what specific evidence the 
veteran must obtain and submit for review.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, based on terms of the joint 
motion for remand, efforts to obtain a complete set of the 
veteran's service medical records, and to conduct a VA 
medical examination for the evaluation of the nature and 
etiology of his claimed back disorder are also needed.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the veteran's claim of 
entitlement to service connection for a 
back disorder.  As part of such actions, 
the RO must advise the veteran of the 
specific information and evidence needed 
to substantiate such claim, and furnish 
notice to him in writing of what specific 
evidence, if any, must be obtained by him 
and precisely what specific evidence, if 
any, will be retrieved by VA.  Charles, 
Quartuccio.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim for 
service connection for a back disorder, 
and in particular any evidence tending to 
indicate the service incurrence or 
aggravation of such disability.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must 
specifically waive in writing any 
remaining response time.  See Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The RO through contact with the 
National Personnel Records Center, the 
Department of the Army, or other 
applicable source should obtain for 
inclusion in the claims folder a complete 
set of service medical records pertaining 
to the veteran's period of service from 
June 1970 to December 1971, including but 
not limited to the report a medical 
examination performed at the time of his 
separation from service.  

If after attempting to obtain the above-
referenced records, the RO is unable to 
secure same, the RO must determine 
whether further efforts would be futile.  
If so, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim(s), and (d) state in writing 
whether a further search would be futile.  
The veteran must then be given an 
opportunity to respond.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of evaluating the nature and 
etiology of the claimed back disorder.  
The claims folder must be made available 
to the examiner for review and the report 
prepared should reflect whether in fact 
the claims folder was reviewed.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

It is requested that the examiner furnish 
a professional opinion, with full 
supporting rationale, as to each of the 
following:

Is it at least as likely as not 
that any current disorder of 
the veteran's back originated 
during his period of military 
service from June 1970 to 
December 1971 or is otherwise 
related to such period of 
military service?  

Is it at least as likely as not 
that arthritis of the spine, if 
any, was present during the 
one-year period following his 
discharge from military service 
in December 1971?  If so, how 
and to what degree was any such 
arthritis manifested?

In offering any opinion the 
examiner must address the 
October 1998 report of Agustus 
C. Guerrero, M.D.; the August 
2003 opinion of D. Bradford 
Barker, M.D.; and the role 
played by the veteran's weight, 
exercise habits and life style.

Use by the examiner of the "at 
least as likely as not" 
language is required.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  

5.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a back disorder, 
based on all of the evidence of record, 
including that received by the Board in 
December 2003 without a waiver of initial 
RO consideration, and all pertinent legal 
authority, inclusive of the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



